287 F.3d 810
FIREMAN'S FUND INSURANCE COMPANY, a California corporation, Plaintiff-Appellant,v.CITY OF LODI, CALIFORNIA; Jack Sieglock, in his capacity as Mayor of the City of Lodi; Richard Prima, Jr., in his capacity as Enforcing Officer of Lodi Ordinance No. 1650; Randall A. Hays, individually and in his capacity as Lodi City Attorney; Michael C.
Donovan, individually and in his capacity as Lodi Assistant City Attorney; Adam L. Babich, individually and in his capacity as Lodi Assistant City Attorney; Steven H. Doto, individually and in his capacity as Lodi Assistant City Attorney; Bret A. Stone, individually and in his capacity as Lodi Assistant City Attorney; John R. Till, individually and in his capacity as Lodi Assistant City Attorney; Zevnik, Horton, Guibord and McGovern, LLP, individually and in their capacity as Lodi Assistant City Attorneys; Fran E. Forkas, in his capacity as Enforcing Officer of Lodi Ordinance No. 1650, Defendants-Appellees.Unigard Insurance Company, a Washington corporation; Unigard Security Insurance Company, a Washington corporation, Plaintiffs-Appellants,v.City of Lodi, Defendant-Appellee.

1
No. 99-15614.


2
No. 99-15802.


3
United States Court of Appeals, Ninth Circuit.


4
Filed April 17, 2002.


5
Before: PREGERSON, D.W. NELSON, Circuit Judges and MOSKOWITZ, District Judge.1

ORDER WITHDRAWING OPINION
ORDER

6
The opinion filed on January 8, 2002, slip op. 229, and appearing at 271 F.3d 911 (9th Cir.2001) is hereby withdrawn. It may not be cited as precedent by or to this court or any district court of the Ninth Circuit.



Notes:


1
 The Honorable Barry Ted Moskowitz, United States District Judge for the Southern District of California, sitting by designation